Campbell, J.,
delivered the opinion of the court.
Under the Code of 1880 one might lawfully sell wine made of grapes grown by himself in any quantity not less than one pint without paying any tax or obtaining license. Section 1098. As amended by act approved February 23, 1882, and one approved March 9, 1882, chapters 6 and 7 of Acts of 1882, chapter 39 of the code authorized the sale of wine made of grapes and other fruits, without regard to who grew them, in any quantity not less than a pint. The retention of the word pint in § 1112 made it penal to sell vinous or spirituous liquor in any quantity less than a pint without license. By act approved March 4,1884, Acts of 1884, p. 18, the word “pint” was stricken out and the word “gallon” inserted in § 1112. The effect of this was to make it penal thereafter to sell wine in less quantity than a gallon without a license.

Affirmed.